Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Remarks
Applicant’s amendments filed on 12/27/2021 has been received and made of records.
Claims 1-3, 5, 6, 17-21, 23, 24, 35 and 36 have been amended.
Outstanding USC 112 (f) interpretation, and outstanding USC 112 (B) rejection withdrawn based on the amendments/remarks filed. 
Claims 1-36 remained pending.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the claimed subject matter, not the specification, is the measure of the invention. 


Response to Arguments/Remarks
Applicants arguments regarding the prior arts of Iwasa in view of Kwon and Iwasa over the languages of the independent claims 1, 17-19, 35 and 36 regarding the newly cited amendments of “as amended further clarifies that the screen is a setting command preference confirmation screen. This setting command preference confirmation screen generates a response message requesting a user confirmation of the setting command to execute image processing. Support for this feature includes paragraph [0141] of the specification. The Iwasa reference actually teaches away from the above described feature”, have been considered, however, they are moot in light of the new ground of rejection. Regarding the arguments that “The dependent claims are believed allowable for at least the same reasons as discussed above with reference to the independent claims. Furthermore, each dependent claim is also deemed to define an additional aspect of the invention, and individual consideration of each on its own merits is respectfully requested”, have also been further considered, however, they are not persuasive, please see below the rationale for the dependents that relied upon the prior arts of Iwasa and Kwon.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 14-22, 24, and 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Yang et al. (US 2021/0090571, A1), in view of Yasuda  et al (US 2020/0177747, A1).

      Regarding claim 1, Yang teaches an image processing system (a user transmits voice data to an image processing system including at least device 102/300 of at least Figs. 3-6, and para. 0019, and 0025  for executing text editing) comprising: 
an image processing device configured to process an image (para. 0019 and 0025 further teaches a device 300 as said image processing device configured to process an image or text editing process); 
a microphone configured to acquire sound (said device of further para. 0025-0026 and 0041 receives voice requests from said user via obviously a microphone);
a display configured to display information (para. 0025 further teaches a display screen 302); and 
one or moreprocessors configured to acquire text information based on voice information acquired via the microphone (at least one or more processors 104 of para. 0019, and 0025-0026 further enabled as implied in at least para. 0019, and 0025-0026 to include voice recognition/processing capabilities for obviously converting the voice requests into known text information based on voice information acquired via obviously said microphone); and 
cause the image processing device to execute image processing in response to an execution command being acquired from the text information (executing at least 
to cause the display to display, in response to an execution command related to the image processing being not acquired from the text information and a setting command related to the image processing being acquired, a screen for waiting for an execution instruction to execute image processing that is based on at least the setting command (para. 0048-0049 further teaches to cause the display device to display a screen for waiting for a confirmed execution instruction of at a cut and paste image processing execution that is based on at least the cut setting command of para. 0041, as further noted understoodly in para. 0048-0049 in response to at least a paste execution command related to the image processing being not acquired from the obvious converted text information from the subsequent voice data comprising at least as implied acquired copy or cut setting and execution command related to said image processing).
     However, Yang is silent regarding wherein the screen is a setting command preference confirmation screen that generates a response message requesting a user confirmation of the setting command to execute image processing.  
     Yasuda teaches in at least Figs. 9, 12-14 and para. 0101-0104 a user verbally executing image processing on a display screen, a control means of further Figs. 9, 12-14  cause the display in a case to display a waiting screen for an execution 


     However, Yang is silent regarding wherein the one or more processors are further configured to cause the speaker to output announcement related to execution of image processing, with execution of the image processing performed by the image processing device.
    Yasuda teaches at least in para. 0053 a speaker 28, and further in at least para. 0057 and 0061 component 55 further configured to cause the speaker to output announcement or feedbacks related to execution of image processing that is to be performed by the image processing device 1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang in view of Yasuda to include wherein said one or more processors are further configured to cause the speaker to output announcement related to execution of image processing, with execution of the image processing performed by the image processing device, as Yang in view of Yasuda are in the same field of endeavor of performing and executing user spoken print operations, where a case exists some of the spoken commands data include recognized or acquired image settings and commands to execute said image processing in response to the user spoken execution command being acquired from 


    However, Yang is silent regarding wherein the one or more processors are further configured to cause the speaker to output announcement for confirming execution of image processing, with the screen for waiting for the execution instruction being displayed on the display.  
    Yasuda further teaches at least in para. 0053 a speaker 28, and further in at least para. 0057 and 0061 component 55 further configured to cause the speaker to output announcement or feedbacks related to execution of image processing that is to be performed by the image processing device 1, and voice announcement for confirming execution of image processing, with the screen for waiting for the execution instruction being displayed on the display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang in view of Yasuda to include wherein said one or more processors are further configured to cause the speaker to output announcement for confirming execution of image processing, with the screen for waiting for the execution instruction being displayed on the display, as Yang in view of Yasuda are in the same field of endeavor of performing and executing user spoken print operations, where a case exists some of the spoken commands data 



     Regarding claim 6 (according to claim 1), Yang further teaches the one or more processors are further configured to acquire additional text information based on additional voice information acquired via the microphone (spoken text or image editing of at least para. 0026, 0041 maybe further compensated as implied in at least para. 0042 with additional text data derived from obviously the provided additional voice information acquired via a microphone or the like); and the image processing device to execute image processing in response to an execution command being acquired from the additional text information in a state in which the screen for waiting for the execution instruction is displayed on the display (the device of further para. 0042 based on provided prompt screen, enabled obviously to execute image processing based on at least additional voice instruction, in response to obvious execution command being acquired from spoken voice of at least para. 0042 which is obviously translated to additional text information in a state in which the screen for waiting for the execution instruction is displayed on the display).

     Regarding claim 14 (according to claim 1), Yang further wherein further comprising an apparatus including the image processing device, the microphone, and the display (the text editing device of at least para. 0041-0042 further configured to announce display data to the user and receive additional voice data from the user, said device obviously comprises a microphone, and the display and said image processing device).

     Regarding claim 15 (according to claim 1), Yang further wherein the system of Fig. 1, 3 and para. 0041-0042 further comprising: an apparatus including the image processing device and the display (Fig. 3); and an apparatus including the microphone (Fig. 1, any of the device 102).  

     Regarding claim 16 (according to claim 1), Yang further wherein further comprising: an apparatus including the image processing device (Fig.1, any of the device 102); and an apparatus including the microphone and the display (Fig. 3). 
 
      Regarding claim 17, Yang teaches an image processing apparatus (an image processing system of at least Figs. 3-6, and para. 0019, and 0025 comprises the 
comprising: 
an image processing device configured to process an image (para. 0019 and 0025 further teaches a device 300 as said image processing device configured to process an image or text editing process); 
a microphone configured to acquire sound (said device of further para. 0025-0026 and 0041 receives voice requests from said user via obviously a microphone);
 a display configured to display information (para. 0025 further teaches a display screen 302); and one or more processors configured to: acquire text information based on voice information acquired via the microphone (at least one or more processors 104 of para. 0019, and 0025-0026 further enabled as implied in at least para. 0019, and 0025-0026 to include voice recognition/processing capabilities for obviously converting the voice requests into known text information based on voice information acquired via obviously said microphone); and 
cause the image processing device to execute image processing in response to an execution command being acquired from the text information (executing at least text or image editing/copy  based on the voice command of further para. 0041 being acquired from the obvious text information); 

     However, Yang is silent regarding wherein the screen is a setting command preference confirmation screen that generates a response message requesting a user confirmation of the setting command to execute image processing.  
     Yasuda teaches in at least Figs. 9, 12-14 and para. 0101-0104 a user verbally executing image processing on a display screen, a control means of further Figs. 9, 12-14  cause the display in a case to display a waiting screen for an execution instruction to further execute image processing that is based on at least the instructed setting commands, the system provides a prompt screen to the user, 

     Regarding claim 18, Yang teaches an image processing method (an image processing system of at least Figs. 3-6, and para. 0019, and 0025 comprises said 
 acquiring text information based on voice information acquired via a microphone (at least one or more processors 104 of para. 0019, and 0025-0026 further enabled as implied in at least para. 0019, and 0025-0026 to include voice recognition/processing capabilities for obviously converting the voice requests into known text information based on voice information acquired via obviously a microphone or the like); and-5-Amendment for Application No.: 17/112426 Attorney Docket: 10203067US01 causing an image processing device to execute image processing in response to an execution command being acquired from the text information (executing at least text or image editing/copy  based on the voice command of further para. 0041 being acquired from the obvious text information); and 
causing a display to display, in response to an execution command related to the image processing being not acquired from the text information and a setting command related to the image processing being acquired, a screen for waiting for an execution instruction to execute image processing that is based on at least the setting command (para. 0048-0049 further teaches to cause the display device to display a screen for waiting for a confirmed execution instruction of at a cut and paste image processing execution that is based on at least the cut setting command of para. 0041, as further noted understoodly in para. 0048-0049 in response to at 
     However, Yang is silent regarding wherein the screen is a setting command preference confirmation screen that generates a response message requesting a user confirmation of the setting command to execute image processing.  
Yasuda teaches in at least Figs. 9, 12-14 and para. 0101-0104 a user verbally executing image processing on a display screen, a control means of further Figs. 9, 12-14  cause the display in a case to display a waiting screen for an execution instruction to further execute image processing that is based on at least the instructed setting commands, the system provides a prompt screen to the user, requesting whether the user would like or prefer to use previously used settings commands comprising at least  an execution command related to the user executed image processing being not acquired from converted user instructed voice to text information, said screen as understood in the art is obviously indicative of a setting command preference confirmation screen that generates said prompt or the response message requesting said user confirmation of the setting command not acquired to execute said image processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

      Regarding claim 19, Yang teaches an image processing system (an image processing system of at least Figs. 3-6, and para. 0019, and 0025 configured by which a user transmits voice data to an image processing device for executing text editing) comprising: 
an image processing device configured to process an image (para. 0019 and 0025 further teaches a device 300 as said image processing device configured to process an image or text editing process); 
a microphone configured to acquire sound (said device of further para. 0025-0026 and 0041 receives voice requests from said user via obviously a microphone);
a display configured to display information (para. 0025 further teaches a display screen 302); and one or more processors configured to: acquire text information processors 104 of para. 0019, and 0025-0026 further enabled as implied in at least para. 0019, and 0025-0026 to include voice recognition/processing capabilities for obviously converting the voice requests into known text information based on voice information acquired via obviously said microphone); and cause the image processing device to execute image processing in response to a first setting command and an execution command being acquired from the text information (executing at least text or image editing/copy  based on the voice command of further para. 0041 being acquired from the obvious text information); 
and to cause the display to display, in response to a second setting command and an execution command being acquired from the text information, a screen for prompting an input of the first setting command (para. 0048-0049 further teaches to cause the display device to display a screen for waiting for a confirmed execution instruction of at a paste setting indicating of at least a second setting command and an execution command being acquired from the text information, a screen for prompting a confirmed input of the first setting command related to a cut and paste image processing execution that is based on at least the cut setting command of para. 0041, 0048-0049).
wherein the screen is a setting command preference confirmation screen that generates a response message requesting a user confirmation of the setting command to execute image processing.  
     Yasuda teaches in at least Figs. 9, 12-14 and para. 0101-0104 a user verbally executing image processing on a display screen, a control means of further Figs. 9, 12-14  cause the display in a case to display a waiting screen for an execution instruction to further execute image processing that is based on at least the instructed setting commands, the system provides a prompt screen to the user, requesting whether the user would like or prefer to use previously used settings commands comprising at least  an execution command related to the user executed image processing being not acquired from converted user instructed voice to text information, said screen as understood in the art is obviously indicative of a setting command preference confirmation screen that generates said prompt or the response message requesting said user confirmation of the setting command not acquired to execute said image processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang in view of Yasuda to include wherein the screen is a setting command preference confirmation screen that generates a response message requesting a user confirmation of the setting command to execute image processing, as Yang in view of Yasuda are in the same field of endeavor of 

      Regarding claim 20 (according to claim 19), Yang further teaches further comprising a speaker configured to output sound (the device 102 of at least para. 0019 comprising at least one wellknown speaker configured to output sound).
     However, Yang is silent regarding wherein the one or more processors are further configured to-6-Amendment for Application No.: 17/112426 Attorney Docket: 10203067US01cause the speaker to output announcement related to execution of image processing, in response to execution of the image processing.  
    Yasuda teaches at least in para. 0053 a speaker 28, and further in at least para. 0057 and 0061 component 55 further configured to cause the speaker to output announcement or feedbacks related to execution of image processing that is to be performed by the image processing device 1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang in view of Yasuda to include wherein said one or more processors are further configured to cause the speaker to output announcement related to execution of image processing, with execution of the image processing performed by the image processing device, as Yang in view of 

      Regarding claim 21 (according to claim 19), Yang further teaches further comprising a speaker configured to output sound (the device 102 of at least para. 0019 comprising at least one wellknown speaker configured to output sound).
    However, Yang is silent regarding wherein the one or more processors are further configured to cause the speaker to output announcement for prompting an input of the first setting command, in response to the screen for prompting the input being displayed on the display.  
     Yasuda further teaches at least in para. 0053 a speaker 28, and further in at least para. 0057 and 0061 component 55 further configured to cause the speaker to output announcement or feedbacks related to execution of image processing that is to be performed by the image processing device 1, and voice announcement for confirming execution of image processing, with the screen for waiting for the execution instruction being displayed on the display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang in view of Yasuda to include wherein said one or more processors are further configured to cause the speaker to output announcement for confirming execution of image processing, with the screen for 

     Regarding claim 22 (according to claim 19), Yang further teaches wherein the voice information is information acquired by one utterance of a user (said device of further para. 0041 receives voice requests information as obviously information acquired by one utterance of a user).

     Regarding claim 24 (according to claim 19), Yang further teaches the one or more processors are further configured to acquire additional text information based on additional voice information acquired via the microphone (spoken text or image editing of at least para. 0026, 0041 maybe further compensated as implied in at least para. 0042 with additional text data derived from obviously the provided additional voice information acquired via a microphone or the like); and 

     Regarding claim 32 (according to claim 19), Yang further wherein further comprising an apparatus including the image processing device, the microphone, and the display (the text editing device of at least para. 0041-0042 further configured to announce display data to the user and receive additional voice data from the user, said device obviously comprises a microphone, and the display and said image processing device).

     Regarding claim 33 (according to claim 19), Yang further wherein further comprising: an apparatus including the image processing device and the display (Yang teaches the system of Fig. 3 and para. 0041-0042 further comprising said image processing device and the display); and an apparatus including the microphone (Fig. 1, any of the device 102).  

     Regarding claim 34 (according to claim 19), Yang further wherein further comprising: an apparatus including the image processing device (Fig.1, any of the device 102); and an apparatus including the microphone and the display (Fig. 3). 


an image processing device configured to process an image (para. 0019 and 0025 further teaches a device 300 as said image processing device configured to process an image or text editing process); 
a microphone configured to acquire sound (said device of further para. 0025-0026 and 0041 receives voice requests from said user via obviously a microphone);
a display configured to display information (para. 0025 further teaches a display screen 302); and one or more processors configured to: acquire text information based on voice information acquired via the microphone (at least one or more processors 104 of para. 0019, and 0025-0026 further enabled as implied in at least para. 0019, and 0025-0026 to include voice recognition/processing capabilities for obviously converting the voice requests into known text information based on voice information acquired via obviously said microphone); and cause the image processing device to execute image processing in response to a first setting command and an execution command being acquired from the text information (executing at least text or image editing/copy  based on the voice command of further para. 0041 being acquired from the obvious text information); 

     However, Yang is silent regarding wherein the screen is a setting command preference confirmation screen that generates a response message requesting a user confirmation of the setting command to execute image processing.  
     Yasuda teaches in at least Figs. 9, 12-14 and para. 0101-0104 a user verbally executing image processing on a display screen, a control means of further Figs. 9, 12-14  cause the display in a case to display a waiting screen for an execution instruction to further execute image processing that is based on at least the instructed setting commands, the system provides a prompt screen to the user, requesting whether the user would like or prefer to use previously used settings commands comprising at least  an execution command related to the user executed image processing being not acquired from converted user instructed voice to text 

     Regarding claim 36, Yang teaches an image processing method (an image processing system of at least Figs. 3-6, and para. 0019, and 0025 comprises said image processing method by which a user transmits voice data to an image processing device for executing text editing) comprising: 
 acquiring text information based on voice information acquired via a microphone (at least one or more processors 104 of para. 0019, and 0025-0026 further enabled as implied in at least para. 0019, and 0025-0026 to include voice recognition/processing capabilities for obviously converting the voice requests into known text information based on voice information acquired via obviously a microphone or the like); and-5-Amendment for Application No.: 17/112426 Attorney Docket: 10203067US01 causing an image processing device to execute image processing in response to an execution command being acquired from the text information (executing at least text or image editing/copy  based on the voice command of further para. 0041 being acquired from the obvious text information);
and causing a display to display, in response to a second setting command and an execution command being acquired from the text information, a screen for prompting an input of the first setting command (para. 0048-0049 further teaches to cause the display device to display a screen for waiting for a confirmed execution instruction of at a paste setting indicating of at least a second setting command and an execution command being acquired from the text information, a screen for prompting a confirmed input of the first setting command related to a cut and paste image processing execution that is based on at least the cut setting command of para. 0041, 0048-0049).
     However, Yang is silent regarding wherein the screen is a setting command preference confirmation screen that generates a response message requesting a user confirmation of the setting command to execute image processing.  


Claim(s) 5, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Yang in view of Yasuda, and further in view of  Kwon et al (previously cited).

      Regarding claim 5 (according to processing system of claim 1),  and claim 23 (according to image processing system of claim 19), Yang in view of Yasuda are silent regarding wherein the ne or more processors is configured to acquire text information using at least a trained model obtained through learning based on training data including a pair of text information and voice information.  
   Kwon teaches in at least the Abstract and para. 0063 updating and tuning a recognition model based on at least acquire text information and using at least the trained model obtained through learning based on training data including a pair of text information and voice information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to the teachings of  Yang in view of Yasuda, and further in view of Kwon to include said unit configured to acquire text information acquires text information using at least a trained model obtained through learning based on 

Claim(s) 7-13, and 25-31 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Yang in view of Yasuda, and further in view of Iwasa (previously cited).

      Regarding claim 7 (according to claim 1), and claim 25 (according to claim 19), Yang in view of Yasuda are silent regarding wherein the image processing device is a reading device configured to read an image from a document, and wherein the image processing includes reading an image by using the reading device.  
      Iwasa teaches at least Figs. 1, 11 and 16-19 and para. 0037-0039 an image processing device 10 configured to process at least a print and scan image operation and obtained or acquire text information based on voice information acquired via the microphone, said device comprises the reading device said image processing includes obviously reading of said  image by using said reading device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang in view of Yasuda, and further in view of Iwasa to include wherein image processing device is a reading device configured to read an image from a document, and wherein the image processing includes reading an image by using the reading device, as Yang in view of Yasuda, and further in view of Iwasa are in the same field of endeavor 

      Regarding claim 8 (according to claim 7), and claim 26 (according to claim 25), Yang in view of Yasuda are silent regarding wherein the image processing includes storing an image read by the reading device, into a storage.  
 image processing includes storing an image read by the reading device, into a storage, as Yang in view of Yasuda, and further in view of Iwasa are in the same field of endeavor of performing and executing user spoken print operations by the image processing system which includes at least an image processing method before executing the print operation, where a mobile device of Yang and Yasuda or the image forming device of Iwasa are all equipped as understood in the art to be configured to read an image from a document, as said read document may obviously be subsequently be stored in a storage means or forwarded to a transmitting device based on requested data or predetermined settings information  to execute said image processing in response to the user spoken execution command being acquired in a case from converted speech to text information, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the 

      Regarding claim 9 (according to claim 7), and claim 27 (according to claim 25), Yang in view of Yasuda are silent regarding wherein the image processing includes uploading an image read by the reading device, to a network storage service.  
      Iwasa further teaches wherein in para. 0286 at least scan and read images read by said reading device are transmitted by the user to an external destination which obvious comprise in the art transmitting or uploading of said image read by the reading device, to a network destination or said obvious storage service. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang in view of Yasuda, and further in view of Iwasa to include wherein image processing includes uploading an image read by the reading device, to a network storage service, as Yang in view of Yasuda, and further in view of Iwasa are in the same field of endeavor of performing and executing user spoken print operations by the image processing system which includes at least an image processing method before executing the 

      Regarding claim 10 (according to claim 7), and claim 28 (according to claim 25), Yang in view of Yasuda are silent regarding wherein the image processing includes transmitting an image read by the reading device, by an electronic mail.  
    Iwasa further teaches  in at least para. 0286 the image processing includes transmitting an image read by the reading device, by an electronic mail. It would  image processing includes transmitting an image read by the reading device, by an electronic mail, as Yang in view of Yasuda, and further in view of Iwasa are in the same field of endeavor of performing and executing user spoken print operations by the image processing system which includes at least an image processing method before executing the print operation, where a mobile device of Yang and Yasuda or the image forming device of Iwasa are all equipped as understood in the art to be configured to read an image from a document, as said read document may obviously be subsequently be stored in a storage means or forwarded to a transmitting device based on requested data or predetermined settings information by means of obviously electronic mail or the like to execute said image processing in response to the user spoken execution command being acquired in a case from converted speech to text information, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer 


      Regarding claim 11 (according to claim 7), and claim 29 (according to claim 25), Yang in view of Yasuda are silent regarding wherein the image processing includes transmitting an image read by the reading device, by facsimile.  
     Iwasa further teaches in at least para. 0125 further teaches the device a facsimile function further comprising the transmitting capability of said image read by the reading device, by facsimile. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang in view of Yasuda, and further in view of Iwasa to include wherein image processing includes transmitting an image read by the reading device, by facsimile, as Yang in view of Yasuda, and further in view of Iwasa are in the same field of endeavor of performing and executing user spoken print operations by the image processing system which includes at least an image processing method before executing the print operation, where a mobile device of Yang and Yasuda or the image forming device of Iwasa are all equipped as understood in the art to be configured to read an image from a document, as said read document may obviously be subsequently be stored in a storage means or 

      Regarding claim 12 (according to claim 7), and claim 30 (according to claim 25), Yang in view of Yasuda are silent regarding wherein further comprising an image formation device configured to form an image onto a sheet, wherein the image processing includes causing the image formation device to execute image formation that is based on an image read by the reading device.  
     Iwasa further teaches the device 10 of further para. 0065-0066 further comprising said obvious image formation device configured to form an image onto a sheet, wherein the scan/print image processing of at least Figs. 11 or 16 includes  further comprising an image formation device configured to form an image onto a sheet, wherein the image processing includes causing the image formation device to execute image formation that is based on an image read by the reading device, as Yang in view of Yasuda, and further in view of Iwasa are in the same field of endeavor of performing and executing user spoken print operations by the image processing system which includes at least an image processing method before executing the print operation, where a mobile device of Yang and Yasuda or the image forming device of Iwasa are all equipped as understood in the art to be configured to read an image from a document, one skill in the art would further appreciated the image processing device of Iwasa further complements Yang in view of Yasuda in the sense that said device further comprising an image forming means which can forms images on a sheet and to cause obviously said image forming means to execute image formation based on obviously images read by said reading device, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other 

      Regarding claim 13 (according to claim 1), and claim 31 (according to claim 19), Yang in view of Yasuda are silent regarding wherein the image processing device is an image formation device configured to form an image onto a sheet, and wherein the image processing causes the image formation device to execute image formation that is based on an image designated by a user. 
      Iwasa further teaches  in at least Fig. 11 and para. 0127 processing device 10 as an image formation device configured to form an image onto a sheet, and further in para. 0127 wherein the image processing causes the image formation device to execute image formation that is based on an image designated by a user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang in view of Yasuda, and further in view of Iwasa to include wherein said image processing device is an image formation device configured to form an image onto a sheet, and wherein the image processing causes the image formation device to execute image formation that is based on an image designated by a user, as Yang in view of Yasuda, and 




      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384. The examiner can normally be reached 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.